Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to amendment filed on 11-09-2022.  Claims 1, 11 and 20 have been amended. Claims 1-20 are pending.    

Terminal Disclaimer
3.  The terminal disclaimer filed on 11-09-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 10,917,074 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
4.   The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 limitation is recited “ wherein determining the one or more coefficients of the corresponding subband adaptive filter comprises: (a) obtaining a precomputed set of filter coefficients of the adaptive filter, and (b) selecting a subset of the precomputed set of filter coefficients of the adaptive filter, a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter; and processing a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filterl “.  
However, the specification does not discloses “ a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter; “ . It was not supported in the specification nor in any figures and any claim originary presented.
6.   Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 11 limitation is recited “ determining the one or more coefficients of the corresponding subband adaptive filter comprises: (a) obtaining a precomputed set of filter coefficients of the adaptive filter, and (b) selecting a subset of the precomputed set of filter coefficients of the adaptive filter, a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter; and processing a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filterl “.  
However, the specification does not discloses “ a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter; “ . It was not supported in the specification nor in any figures and any claim originary presented.
7.   Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 limitation is recited “ wherein determining the one or more coefficients of the corresponding subband adaptive filter comprises: (a) obtaining a precomputed set of filter coefficients of the adaptive filter, and (b) selecting a subset of the precomputed set of filter coefficients of the adaptive filter, a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter; and processing a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filterl “.  
However, the specification does not discloses “ a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter; “ . It was not supported in the specification nor in any figures and any claim originary presented.

  
Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
   11. Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ku (US PAT. 9,704,471) in view of Pandey (US 2018/0141363).
 Consider Claim 1, Ku teaches the method comprising: 
receiving(see fig. 1(110), at one or more processing devices(see fig. 1), an input signal(see fig. 1(105); 
   receiving(see fig. 1), at the one or more processing devices, a feedback signal(see fig. 1(115)); generating, based on the input signal and the feedback signal(see col.4, line 9-67), an updated set of filter coefficients of an adaptive filter, wherein generating the updated set of filter coefficients of the adaptive filter comprises: 
   determining(see fig. 5(532)), for each of multiple frequency subbands of the input signal, one or more coefficients of a corresponding subband adaptive filter(see figs. 3-5 and col. 6, line 57-col. 7, line 67), and 
   combining(see fig. 5(532)) one or more coefficients of multiple subband adaptive filters to generate the updated set of filter coefficients of the adaptive filter, wherein determining the one or more coefficients of the corresponding subband adaptive filter(see figs. 1-5 and col. 5, line 22-col. 6, line 67) comprises:
(a) obtaining(see fig. 3) a precomputed set of filter coefficients of the adaptive filter, and 
(b) selecting(see fig. 3(310)) a subset of the precomputed set of filter coefficients of the adaptive filter(see col. 7, line 10-col. 8, line 67);
 and processing(see fig.3) a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filter(see figs. 3-7 and col. 10, line 47-col. 11, line 67); but Ku does not expressly teach a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter. 
   However, Pandey teaches selecting (see fig. 1) a subset of the precomputed set of filter coefficients of the adaptive filter, a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter(see figs. 1-7d and paragraphs[0039]-[0057]) ; and processing a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filter(see figs. 1-7d and paragraphs[0039]-[0057]). 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Pandey into Ku to provide the adaptive filter. The filter comprises at least one computational block, a monitoring block and an offset calculation block. The computational block is configured for adjusting a filter coefficient, c.sub.i(n), in an iterative procedure according to an adaptive convergence algorithm. The monitoring block is configured for monitoring the development of the determined filter coefficient, c.sub.i(n), during the performing of the iterative procedure. The offset calculation block is configured for determining an offset, Off.sub.i, based on a monitored change of the filter coefficient, c.sub.i(n), each first time period, T.sub.1, and for outputting the determined offset, Off.sub.i, to the computational block if the determined filter coefficient, c.sub.i(n), has not reached the steady state. The computational block is configured to accept the determined offset, Off.sub.i, and to inject the determined offset, Off.sub.i, into the iterative procedure.
    Consider Claim 2, Ku teaches the method wherein the subset of the precomputed set of filter coefficients of the adaptive filter is selected to correspond to a causal relationship between the input signal and the another signal traversing the path represented by the transfer function(see figs. 3-7 and col.9, line 7- col. 10, line 67); 
     Consider Claims 4-6, Ku teaches the method wherein the subset of the precomputed set of filter coefficients of the adaptive system identification filter is selected to correspond to frequency bands within a target performance range(see figs. 3-7 and col.9, line 7-col. 10, line 67); and the method wherein the target performance range is between approximately 30-300Hz (see figs. 6-7C and col.10, line 47-col. 11, line 67); and  the method  wherein the input signal is collected by one or more accelerometers or one or more microphones (see figs. 2-4 and col. 4, line 58-col. 5, line 67). 
    Consider Claims 7 and 8, Ku teaches the method wherein one or more of the corresponding subband adaptive filters is a least mean squares (LMS) module, a Filtered-X least mean squares (FXLMS) module, and/or a filtered error least mean squares (FELMS) module (see figs. 2-4 and col. 6, line 28-col. 7, line 67); and the method wherein combining the one or more coefficients of the multiple subband adaptive filters comprises transforming time domain representations of the one or more coefficients of the multiple subband adaptive filters into corresponding frequency domain representations, combining the corresponding frequency domain representations of the one or more coefficients of the multiple subband adaptive filters, and transforming the combined frequency domain representations into a time domain representation representing a combination of the one or more coefficients of the multiple subband adaptive filters(see figs. 2-4 and col. 6, line 28-col. 7, line 67).
     Consider Claims 9 and 10, Ku teaches the method wherein determining the one or more coefficients of the corresponding subband adaptive filter further comprises computing, based on the subset, frequency domain representations of the precomputed set of filter coefficients of the adaptive filter, separating the frequency domain representations into the multiple frequency subbands and computing a corresponding time domain representation for each, and generating the one or more coefficients of the corresponding subband adaptive filter based on the corresponding time domain representation(see figs. 2-4 and col. 6, line 28-col. 7, line 67); and 
the method wherein the precomputed set of filter coefficients that are not selected are adjusted to be substantially near zero(see figs. 3-7C and col. 6, line 28-col. 7, line 67).
     Consider Claim 11, Ku teaches a noise reduction(see fig. 1) system comprising: one or more feedforward sensors (see fig. 1(100)) configured to generate an input signal(see fig.. 1(105); one or more feedback sensors(see fig. 1(115) configured to generate a feedback signal; an adaptive filter(see fig. 1(120)); one or more processing devices(see fig. 1), configured to receive the input signal(see fig. 1(105)) and the feedback signal(see fig. 1(115)); generate, based on the input signal and the feedback signal signal(see figs. 1-4 and col.4, line 9-67),  an updated set of filter coefficients of the adaptive filter, wherein generating the updated set of filter coefficients of the adaptive filter(see col. 1, line 55-col. 2, line 50)
 comprises: 
      determining(see fig. 5(532)), for each of multiple frequency subbands of the input signal, one or more coefficients of a corresponding subband adaptive filter(see figs. 3-5 and col. 6, line 57-col. 7, line 67), and 
   combining(see fig. 5(532)) one or more coefficients of multiple subband adaptive filters to generate the updated set of filter coefficients of the adaptive filter, wherein determining the one or more coefficients of the corresponding subband adaptive filter(see figs. 1-5 and col. 5, line 22-col. 6, line 67) comprises:
(a) obtaining(see fig. 3) a precomputed set of filter coefficients of the adaptive filter, and 
(b) selecting(see fig. 3(310)) a subset of the precomputed set of filter coefficients of the adaptive filter(see col. 7, line 10-col. 8, line 67);
and processing(see fig.3) a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filter(see figs. 3-7 and col. 10, line 47-col. 11, line 67), and one or more transducers, driven by the output generated by the one or more processing devices(see figs. 2-4 and col. 4, line 58-col. 5, line 67); but Ku does not expressly teach a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter. 
   However, Pandey teaches selecting (see fig. 1) a subset of the precomputed set of filter coefficients of the adaptive filter, a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter(see figs. 1-7d and paragraphs[0039]-[0057]) ; and processing a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filter(see figs. 1-7d and paragraphs[0039]-[0057]). 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Pandey into Ku to provide the adaptive filter. The filter comprises at least one computational block, a monitoring block and an offset calculation block. The computational block is configured for adjusting a filter coefficient, c.sub.i(n), in an iterative procedure according to an adaptive convergence algorithm. The monitoring block is configured for monitoring the development of the determined filter coefficient, c.sub.i(n), during the performing of the iterative procedure. The offset calculation block is configured for determining an offset, Off.sub.i, based on a monitored change of the filter coefficient, c.sub.i(n), each first time period, T.sub.1, and for outputting the determined offset, Off.sub.i, to the computational block if the determined filter coefficient, c.sub.i(n), has not reached the steady state. The computational block is configured to accept the determined offset, Off.sub.i, and to inject the determined offset, Off.sub.i, into the iterative procedure. 
    Consider Claim 12, Ku teaches the system wherein the subset of the precomputed set of filter coefficients of the adaptive filter is selected to correspond to a causal relationship between the input signal and the another signal traversing the path represented by the transfer function(see figs. 3-7 and col.9, line 7- col. 10, line 67); 
     Consider Claims 14 and 15, Ku teaches the system wherein the subset of the precomputed set of filter coefficients of the adaptive system identification filter is selected to correspond to frequency bands within a target performance range(see figs. 3-7 and col.9, line 7-col. 10, line 67); and the system wherein the target performance range is between approximately 30-300Hz (see figs. 6-7C and col.10, line 47-col. 11, line 67).
    Consider Claims 16 and 17, Ku teaches The system wherein one or more of the corresponding subband adaptive filters is a least mean squares (LMS) module, a Filtered-X least mean squares (FXLMS) module, and/or a filtered error least mean squares (FELMS) module(see figs. 2-4 and col. 6, line 28-col. 7, line 67);  and  the system, wherein combining the one or more coefficients of the multiple subband adaptive filters comprises transforming time domain representations of the one or more coefficients of the multiple subband adaptive filters into corresponding frequency domain representations, combining the corresponding frequency domain representations of the one or more coefficients of the multiple subband adaptive filters, and transforming the combined frequency domain representations into a time domain representation representing a combination of the one or more coefficients of the multiple subband adaptive filters (see figs. 2-4 and col. 6, line 28-col. 7, line 67).
    Consider Claims 18 and 19, Ku teaches  the system  wherein determining the one or more coefficients of the corresponding subband adaptive filter further comprises computing, based on the subset, frequency domain representations of the precomputed set of filter coefficients of the adaptive filter, separating the frequency domain representations into the multiple frequency subbands and computing a corresponding time domain representation for each, and generating the one or more coefficients of the corresponding subband adaptive filter based on the corresponding time domain representation (see figs. 2-4 and col. 6, line 28-col. 7, line 67); and 
the system wherein the precomputed set of filter coefficients that are not selected are adjusted to be substantially near zero(see figs. 3-7C and col. 6, line 28-col. 7, line 67).
     Consider Claim 20, Ku teaches one or more non-transitory computer readable media storing instructions that are executable by one or more processing devices(see figs. 1-4 and col.4, line 9-67), and upon such execution cause the one or more processing devices to perform operations(see figs. 1-4 and col.4, line 9-67) comprising: receiving an input signal(see fig. 1(105));  receiving a feedback signalsee fig. 1(115)); generating, based on the input signal and the feedback signal, an updated set of filter coefficients of an adaptive filter(see fig. 3), wherein generating the updated set of filter coefficients of the adaptive filter(see col. 1, line 55-col. 2, line 50) comprises: 
   determining(see fig. 5(532)), for each of multiple frequency subbands of the input signal, one or more coefficients of a corresponding subband adaptive filter(see figs. 3-5 and col. 6, line 57-col. 7, line 67), and 
   combining(see fig. 5(532)) one or more coefficients of multiple subband adaptive filters to generate the updated set of filter coefficients of the adaptive filter, wherein determining the one or more coefficients of the corresponding subband adaptive filter(see figs. 1-5 and col. 5, line 22-col. 6, line 67) comprises:
(a) obtaining(see fig. 3) a precomputed set of filter coefficients of the adaptive filter, and 
(b) selecting(see fig. 3(310)) a subset of the precomputed set of filter coefficients of the adaptive filter (see col. 7, line 10-col. 8, line 67);
 and processing(see fig.3) a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filter(see figs. 3-7 and col. 10, line 47-col. 11, line 67);  but Ku does not expressly teach a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter. 
   However, Pandey teaches selecting (see fig. 1) a subset of the precomputed set of filter coefficients of the adaptive filter, a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive filter(see figs. 1-7d and paragraphs[0039]-[0057]) ; and processing a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filter(see figs. 1-7d and paragraphs[0039]-[0057]). 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Pandey into Ku to provide the adaptive filter. The filter comprises at least one computational block, a monitoring block and an offset calculation block. The computational block is configured for adjusting a filter coefficient, c.sub.i(n), in an iterative procedure according to an adaptive convergence algorithm. The monitoring block is configured for monitoring the development of the determined filter coefficient, c.sub.i(n), during the performing of the iterative procedure. The offset calculation block is configured for determining an offset, Off.sub.i, based on a monitored change of the filter coefficient, c.sub.i(n), each first time period, T.sub.1, and for outputting the determined offset, Off.sub.i, to the computational block if the determined filter coefficient, c.sub.i(n), has not reached the steady state. The computational block is configured to accept the determined offset, Off.sub.i, and to inject the determined offset, Off.sub.i, into the iterative procedure.
   
12. Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ku (US PAT. 9,704,471) .as modified of Pandey. (US 2018/0141363).as applied to claims 1, 4 above, and further in view of in view of Tjalfe Klinkby et al. (US 2008/0273728).
      Consider Claim 3, Ku does not expressly teach the method wherein the causal relationship between the input signal and the another signal traversing the path represented by the transfer function is determined by a cross-correlation of the input signal and the another signal.
     However, Tjalfe  teaches the method wherein the causal relationship between the input signal and the another signal traversing the path represented by the transfer function is determined by a cross-correlation of the input signal and the another signal(figs. 5-7 and paragraphs[0045]-[0053]).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Tialfe into Ku and Pandeyto provide a processor for generating an electrical output signal by amplifying the electrical input signal with a processor gain, an output transducer for transforming the electrical output signal into an acoustic output signal, an adaptive feedback suppression filter for generating a feedback cancellation signal, and a model gain estimator generating an upper processor gain limit and for providing a control parameter indicating a possible misadjustment of the model.
      Consider Claim 13, Ku does not expressly teach the system wherein the causal relationship between the input signal and the another signal traversing the path represented by the transfer function is determined by a cross-correlation of the input signal and the another signal.
     However, Tjalfe teaches the system wherein the causal relationship between the input signal and the another signal traversing the path represented by the transfer function is determined by a cross-correlation of the input signal and the another signal(figs. 5-7 and paragraphs[0045]-[0053]).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Tialfe into Ku and Pandey to provide a processor for generating an electrical output signal by amplifying the electrical input signal with a processor gain, an output transducer for transforming the electrical output signal into an acoustic output signal, an adaptive feedback suppression filter for generating a feedback cancellation signal, and a model gain estimator generating an upper processor gain limit and for providing a control parameter indicating a possible misadjustment of the model.      

Response to Arguments
13.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                                 Conclusion
14.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Nadjar et al. (US PAT. 8,280,065) is cited to show other related the SUBBAND ADAPTIVE FILTER FOR SYSTEMS WITH PARTIALLY ACAUSAL TRANSFER FUNCTIONS

16.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 12-08-2022